—In an action, inter alia, for a judgment declaring the respective interests of the parties in a corporation, the defendants David Fischer, Shipur Hashchuna Realty Corp., a/k/a Shipur Hashchuna Management Corp., a/k/a Shipur H’Shechuna Corp., and Crown Realty Co. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated May 13, 1993, as denied their cross motion to disqualify counsel for the plaintiffs.
Ordered that the order is affirmed insofar as appealed from, with costs.
In accordance with our determination in the companion case entitled Fischer v Deitsch (198 AD2d 327 [decided herewith]), we find that the Supreme Court properly denied the appellants’ cross motion to disqualify Israel Weinstock as counsel for the plaintiffs. Thompson, J. P., Balletta, Miller and Joy, JJ., concur.